DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In para. 029, line 1, the number “10” after “target suspension” should be deleted.
In para. 029, line 5, “target 12” should read --target 18-- (consistent with Fig. 1).
In para. 030, lines 9, 11, and 12, each instance of “targets 12” should read --targets 18--, and in line 12, the period after “20” should be deleted.
In para. 030, lines 9, 10, and 12, and para. 032, lines 6-7, it appears that each instance of “declined angle B” should read --declined angle A-- (consistent with Figs. 4A and 6, where “A” appears to indicate the declined angle of the target and “B” appears to indicate an angled trajectory of the projectile).
In para. 034, line 2, it appears that the word “with” after “for” should be deleted.
In para. 034, lines 5-6, it appears that “declined angel B” should read --decline angle A--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 18b in Fig. 3; A in Figs. 4A and 6; 28, 28a, and 28b in Figs. 12 and 13; and 30, 30a, 32, 32a, 34, and 34a in Fig. 12. As noted above in the objection to the specification, it appears that each instance of “declined angle B” in the specification should read --declined angle A--. If the specification is amended to that effect, then the examiner notes that the specification should also be amended to mention reference character “B” (or the drawings amended to delete reference character “B”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “a plurality of cam faces disposed at a predetermined radial distance” in lines 7-8 renders the claim indefinite, because it is unclear whether this limitation requires that all of the faces are disposed at a predetermined radial distance (i.e., the same radial distance) or that each of the faces are disposed at a predetermined radial distance (i.e., not necessarily the same radial distance). It appears that “disposed at a predetermined radial distance” should read --each disposed at a predetermined radial distance-- (consistent with Applicant’s disclosure at para. 032 and Fig. 7).
Regarding claim 5, it is unclear whether “a vertical centerline” in line 2 refers to the same vertical centerline previously recited in claim 4 (from which claim 5 depends). It appears that “a vertical centerline” in claim 5 should read --the vertical centerline--.
Regarding claim 7, the limitation “a mounting pin protrudes downwardly from a bottom edge and rearwardly from the front end” in lines 3-4 renders the claim indefinite, because it is unclear whether “a bottom edge” in line 3 refers to the bottom edge of the support arm previously recited in line 2. This limitation is not clarified by Applicant’s disclosure, which does not appear to show an embodiment in which the mounting pin protrudes downwardly from a bottom edge. Because the claim language appears to be inconsistent with what is shown in the drawings and described in the detailed description of the invention, it is unclear what configuration of the mounting pin is being claimed. See MPEP 2173.03. The examiner notes that if claim 7 is intended to describe the embodiment shown in Figs. 9-11, then this rejection could be overcome by clarifying that the front end of the support arm includes the rearward facing edge, the rearward facing edge protrudes downwardly from the bottom edge of the support arm, and the mounting pin protrudes rearwardly from the rearward facing edge. For example, this could be accomplished by amending “a mounting pin protrudes downwardly from a bottom edge and rearwardly from the front end, a rearward facing edge of the support arm adjacent to the mounting pin is inclined relative to a vertical axis of the support arm” in lines 3-6 to read --a mounting pin protrudes the front end of the support arm , wherein the rearward facing edge protrudes downwardly from the bottom edge and is inclined relative to a vertical axis of the support arm--.
Further regarding claim 7, it is unclear which part of the apparatus includes the “plurality of faces” recited in line 9, and it is unclear whether “a plurality of faces disposed at a predetermined radial distance” in lines 9-10 requires that all of the faces are disposed at a predetermined radial distance (i.e., the same radial distance) or that each of the faces are disposed at a predetermined radial distance (i.e., not necessarily the same radial distance). It appears that “a plurality of faces disposed at a predetermined radial distance” should read --the cam has a plurality of faces each disposed at a predetermined radial distance--.
Regarding claim 8, it is unclear whether “a back end” in line 2 refers to the same back end previously recited in claim 7, line 2. It appears that “a back end” in claim 8 should read --the back end--.  In addition, it appears that “on a to end” should read --on a top end-- (consistent with the specification at para. 010). Additionally, the limitation “the retaining plate” in line 6 is unclear, because the claim appears to describe more than one retaining plate (see line 4, “a retaining plate attached on each side of the support arm”, emphasis added). It is unclear whether the slot recited in line 6 is defined in each retaining plate or in one of the retaining plates. It appears in view of Applicant’s disclosure that “the retaining plate” in line 6 should read --each retaining plate--.
Regarding claim 10, the limitation “wherein the mounting pin is oriented upwardly from a longitudinal centerline of the support arm” is unclear because this limitation appears to be inconsistent with Applicant’s disclosure. See MPEP 2173.03. Neither of the embodiments illustrated in the drawings and described in the detailed description of the invention appear to include a mounting pin that is oriented upwardly from a longitudinal centerline of the support arm. The claim language appears to be inconsistent with the invention as shown in the drawings and described in the specification, such that it is unclear what configuration of the mounting pin is being claimed. See MPEP 2173.03. The examiner recognizes that the claim language appears in ipsis verbis in the summary of the invention at para. 012. However, the repetition of the unclear claim language in the specification without further explanation or illustration does not clarify the limitation.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Target hangers having a support arm and a mounting pin dimensioned to be received in an aperture of a target are generally known in the art. Bluegrass Targets (“10” Target Hanger Hooks for Pipe” and “AR500 T-post Hanger”) is cited as a representative example of such prior art target hangers. The examiner finds nothing in the prior art to suggest modifying the prior art target hangers by adding a cam finger extending beyond an aft extent of the mounting pin and adjustably attaching a cam having a plurality of faces each disposed at a predetermined radial distance from a cam attachment to the cam finger, such that a selected one of the plurality of faces urges the target against the support arm to orient the target at a declined angle. In the examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to modify the prior art target hangers to yield the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 18, 2022/